Exhibit 10.94

 

Terms of Transition Services Arrangements with Michael J. Donahue

 

It may be beneficial for you to serve as a consultant to BearingPoint, Inc. for
the thirty (30) days immediately following the effective date of your employment
termination, in order to assist management in the orderly transition of your
duties, and the resolution of certain outstanding matters. In exchange for your
reasonable cooperation and assistance during this fixed thirty (30) day term,
BearingPoint shall continue to make your email “Outlook” account available and
active, and you may retain possession of your BearingPoint laptop computer and
accessories during this transition period. In exchange for your reasonable
cooperation and assistance during this fixed thirty (30) day term, BearingPoint
shall also pay you a fee, equivalent to one (1) month compensation at your
current monthly base salary. In the event that you choose not to do so, or you
cease to provide reasonable assistance, in BearingPoint’s sole discretion, at
any time during this thirty day term, BearingPoint shall be responsible to pay
you only through the date of your last contribution, if any on a pro-rated
basis. At the conclusion of the transition period, you agree to immediately
return the BearingPoint laptop computer and accessories. At such time your
BearingPoint “Outlook” account will also terminate.